Case 3:20-cv-00517-RJC-DCK Document 13-2 Filed 06/30/21 Page 1 of 33
                                        Kopal Rawat                         May 7, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 13

1         prevent you from telling the truth?
2                A     No.
3                Q     And you can hear me okay and you can
4         understand me okay, correct?
5                A     Yes, for now.
6                Q     Okay.     And you'll let me know if at any
7         time you can't hear or understand me; is that right?
8                A     Yes.
9                Q     Where did you grow up?
10               A     I'm from India, state called Madhya
11        Pradesh.
12               Q     What brought you to the United States?
13               A     I wanted to pursue higher education.                   Came
14        here for my master of science degree.
15               Q     When did you first move to the United
16        States?
17               A     2004 for my master's degree.
18               Q     Where did you go to school?
19               A     Just so that I'm clear, you're asking
20        about master's, right?
21               Q     We're going to walk backwards.
22               A     Okay.
23               Q     So just right at this moment, I'm just
24        asking what brought you from India to the United
25        States.     I think you told me to go to school; is

                                  Veritext Legal Solutions
     800.743.DEPO (3376)      calendar-carolinas@veritext.com    www.veritext.com
      Case 3:20-cv-00517-RJC-DCK Document 13-2 Filed 06/30/21 Page 2 of 33
                                        Kopal Rawat                          May 7, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 24

1         this, but I can't remember the details at all.
2                Q     Who hired you at Electrolux?
3                A     My manager, Brenda Simpson.                   I was
4         interviewed by a panel, but my manager, Brenda
5         Simpson, I believe so.
6                Q     Mr. Flowers was already working for
7         Electrolux prior to you being hired, correct?
8                A     Yes.
9                Q     You said you were interviewed by a panel.
10        Who sat on the panel that interviewed you prior to
11        being hired?
12               A     Brenda Simpson, Michael Robinson, Tom
13        Powers, Alexa Moor.
14               Q     What is the race of Tom Powers?
15               A     White American.
16               Q     Do you recall when you interviewed with
17        Electrolux?
18               A     November or December of 2018.
19               Q     Do you recall when you were actually
20        provided a job offer in 2019?
21               A     December of 2018, I got to know that I got
22        an offer at Electrolux.
23               Q     Were you still employed at RoundPoint at
24        that time that you were interviewing with
25        Electrolux?

                                  Veritext Legal Solutions
     800.743.DEPO (3376)      calendar-carolinas@veritext.com    www.veritext.com
      Case 3:20-cv-00517-RJC-DCK Document 13-2 Filed 06/30/21 Page 3 of 33
                                        Kopal Rawat                         May 7, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 25

1                A     Yes.
2                Q     Have you ever been terminated from a job?
3                A     No.
4                Q     Other than Mr. Flowers, have you ever
5         terminated anyone else?
6                A     Robert Kean.
7                Q     What's Mr. Kean's race?
8                A     White, American.
9                Q     And Mr. Kean was terminated after this
10        lawsuit was filed, correct?
11                     MR. ALEXANDER:           I would object since I'm
12               not sure she knows when the lawsuit was filed.
13                     MS. GESSNER:          Okay.      Your objection is
14               noted.
15        BY MS. GESSNER:
16               Q     Again, do you recall when Mr. Kean was
17        terminated?
18               A     When was he terminated?                I can't remember
19        the exact date, but probably around June -- last
20        year, you'll, August timeframe I guess, 2020.
21               Q     Was Mr. Flowers still working for
22        Electrolux at the time you terminated Mr. Kean?
23               A     No.
24               Q     Had Mr. Flowers been terminated prior to
25        Mr. Kean?

                                  Veritext Legal Solutions
     800.743.DEPO (3376)      calendar-carolinas@veritext.com    www.veritext.com
      Case 3:20-cv-00517-RJC-DCK Document 13-2 Filed 06/30/21 Page 4 of 33
                                        Kopal Rawat                         May 7, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 26

1                A     Yes.
2                Q     Why was Mr. Kean terminated?
3                A     Performance issues.
4                Q     Can you be more specific?
5                A     Sure.     Just so that I'm sure you're asking
6         about Robert Kean, right?
7                Q     Yes, ma'am.
8                A     So Robert had performance issues where he
9         would make mistakes while deploying the code from
10        one environment to another.                We have various
11        environments.
12                     So we have various environments where we
13        deploy our code, so that when we go to production
14        environment, it is tested and approved by various
15        users who use the application.                  So he would develop
16        in the development environment and put it in UA, the
17        user acceptance training environment.                      Users would
18        test over there, and then he would put in the
19        production environment as a final step to any
20        request for application change.
21                     He used to be negligent continuously when
22        moving code from one environment to another.                      Apart
23        from that, when he used to work on collecting the
24        requirements, he did not take the holistic
25        requirement and did not deliver, as well, on what

                                  Veritext Legal Solutions
     800.743.DEPO (3376)      calendar-carolinas@veritext.com    www.veritext.com
      Case 3:20-cv-00517-RJC-DCK Document 13-2 Filed 06/30/21 Page 5 of 33
                                        Kopal Rawat                         May 7, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 27

1         was the ask.
2                      And then the production environment issues
3         were something that -- he worked on very critical
4         environment, and he made a mistake in one of the
5         production environment which was very detrimental.
6                Q     I think I hear, other than your
7         assessment, that he wasn't taking a holistic
8         approach on the deliverables, that each of the other
9         pieces of the reason you terminated him were
10        objective; meaning, you could show that there were
11        mistakes in his work; is that correct?
12               A     Yes.
13               Q     Any other reasons why Mr. Kean was
14        terminated by you?
15               A     This was the primary reason.
16               Q     So was there a secondary reason?
17               A     No.
18               Q     Did Mr. Kean have a disability?
19               A     I don't -- I'm not aware.
20               Q     Had you ever been made aware that Mr. Kean
21        needed any type of medical leave?
22               A     No.
23               Q     Had he ever taken a leave of absence while
24        he worked for you?
25               A     Vacation, yes.           But, yeah -- yes.

                                  Veritext Legal Solutions
     800.743.DEPO (3376)      calendar-carolinas@veritext.com    www.veritext.com
      Case 3:20-cv-00517-RJC-DCK Document 13-2 Filed 06/30/21 Page 6 of 33
                                        Kopal Rawat                         May 7, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 42

1         typical percentage, but it's around that number.
2                Q     Well, you told me you started at 120.
3                A     Yes, ma'am.
4                Q     145 before this raise.                Did you receive
5         any increases between your starting salary and your
6         promotion?
7                A     No.
8                Q     Have you ever received --
9                A     One second.         Sorry.
10                     No.    Sorry.       2020 was a bad year, even
11        with the performance that we had -- sorry, even
12        after the annual performance, we did not get the
13        raise.     So company did not make enough profit or
14        something like that.           So after 120, it was this.
15               Q     Did you receive any type of feedback of
16        any sort after you fired Mr. Flowers related to
17        Mr. Flowers' complaints made about you?
18               A     No, no feedback.            But Mr. Flowers'
19        complaint was -- I won't even -- I don't know.                      I
20        don't think it was a complaint, it was a discussion
21        that happened with HR, so that's the only thing that
22        I remember with Mr. Flowers over there.
23               Q     Tell me everything you do recall about
24        Mr. Flowers' complaints.
25               A     Again, I'm not sure "complaint" is the

                                  Veritext Legal Solutions
     800.743.DEPO (3376)      calendar-carolinas@veritext.com    www.veritext.com
      Case 3:20-cv-00517-RJC-DCK Document 13-2 Filed 06/30/21 Page 7 of 33
                                        Kopal Rawat                         May 7, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 43

1         word I would use.          He requested to -- for me to
2         introduce him to HR.           I did that, and I think he had
3         some conversations with HR and then Alexa Moor, who
4         was our HR representative at that time, scheduled a
5         meeting between Jobbie, myself and her, and we
6         discussed the concerns that he had and then the
7         concerns that I had.
8                Q     You say that Mr. Flowers asked you to
9         introduce him to HR.           What do you recall about that
10        conversation with Mr. Flowers?
11               A     We had one of our meetings, and we had
12        discussions -- we were discussing about the project
13        or something, and at that particular point, between
14        those discussions, we had a disagreement on a
15        particular way of how to work on that particular
16        project, and then after the meeting, he came -- he
17        actually sent me an email, and he wanted to see if I
18        can introduce him to the HR representative.
19               Q     What did you do next after receiving
20        Mr. Flowers' email?
21               A     I sent the request at that time to Naomi.
22        Alexa had left the company, so Naomi is the one I
23        sent an email to.
24               Q     Do you recall the timeframe?
25               A     July -- July of 2019.

                                  Veritext Legal Solutions
     800.743.DEPO (3376)      calendar-carolinas@veritext.com    www.veritext.com
      Case 3:20-cv-00517-RJC-DCK Document 13-2 Filed 06/30/21 Page 8 of 33
                                        Kopal Rawat                          May 7, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 47

1         records for my documentation, per se, later that
2         year, sometime later because it was becoming a
3         recurrent thing.
4                Q     What was becoming a recurrent thing?
5                A     We discussing setting expectations for a
6         particular project, followup meetings, and he was
7         not -- like it seemed like whatever was discussed,
8         he just did not follow that or he just did not come
9         through with any of the deliverables.
10               Q     What caused you to begin creating, I think
11        you said, your records regarding your conversations
12        with Mr. Flowers?
13               A     I think when Mr. Flowers' behavior from
14        those discussions became unprofessional.                       He was
15        angry, loud, rolled his eyes sometimes, sarcastic
16        comments.     It was just unprofessional behavior.                      At
17        that time, I felt like I needed to put some -- start
18        records, documenting those.
19               Q     And the behavior that you just described
20        of Mr. Flowers is your records that you documented,
21        correct?
22               A     Yes, ma'am.
23               Q     And these are during the one-on-one
24        meetings where the only two people were present were
25        you and Mr. Flowers; is that correct?

                                  Veritext Legal Solutions
     800.743.DEPO (3376)      calendar-carolinas@veritext.com    www.veritext.com
      Case 3:20-cv-00517-RJC-DCK Document 13-2 Filed 06/30/21 Page 9 of 33
                                        Kopal Rawat                         May 7, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 48

1                A     One-on-one, team meetings and -- we have
2         like an area where we all sit, call it floor, two
3         times that I remember that he created a scene on the
4         floor as well.
5                Q     Well, let's just stick with your
6         one-on-one meetings for just a moment.
7                A     Okay.
8                Q     Did you have more one-on-one meetings with
9         Mr. Flowers or team meetings?
10               A     Repeat that again for me?
11               Q     Did you have more one-on-one meetings with
12        Mr. Flowers or team meetings?
13               A     Yeah.     We used to have them on regular
14        basis, both one-on-one and team meetings.
15               Q     Let's just stick with one-on-ones right at
16        the moment.      I'm asking you which one did you have
17        more with Mr. Flowers, one-on-one or team meetings?
18               A     Team meetings were daily.                  One-on-ones
19        were once in a -- once in a month or once in two
20        weeks initially or as required, again, depending on
21        the project.
22               Q     How often do you remember meeting
23        one-on-one with Mr. Flowers?
24               A     At least once or twice a month.
25               Q     And you described that his behavior at

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-2 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      10 of 33
                                        Kopal Rawat                         May 7, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 56

1                A     One in January.           I wouldn't call it an
2         issue.     I was just trying to understand what
3         happened, because for me, I was always trying to
4         understand.      The way his reaction was with certain
5         things, I just was not able to understand.                      I wanted
6         to make sure, you know, we are, again, on the same
7         page with how we want to proceed with the project.
8         So it was in January probably, January, February
9         again.
10               Q     Okay.     So what -- tell me everything you
11        can recall about what you're referring to in
12        January, February of 2019 and Mr. Flowers' reactions
13        that you were concerned with.
14               A     Okay.     We had a meeting, a project
15        meeting, various team members involved from IT, and
16        one of the tasks was something that primarily Jobbie
17        was responsible for.           And he had more knowledge,
18        based on what he had shared and based on the
19        responsibilities that he had.                 So I was asking him
20        questions associated to it and trying to think
21        through what we need to do in order to take care of
22        that task, because it was impacting -- or that
23        particular change of application was impacting
24        multiple sites or locations.
25                     While I was asking the questions, he

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-2 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      11 of 33
                                          Kopal Rawat                            May 7, 2021
                         Flowers, Jobbiev. Electrolux North America, Inc

                                                                             Page 57

1         became a little bit agitated, frustrated, and left
2         the meeting room.
3                        I think it was after that meeting that --
4         I had a meeting with him again to understand, What
5         happened?
6                 Q      Okay.     Sticking with that.               In the
7         instance that you're talking about the meeting where
8         he became, quote, "agitated and left the room," who
9         was present?
10                A      As far as my memory serves, Robert Kean,
11        Anand Deshiraju.           There was a PM at that point,
12        Rick.       I can't remember his last name.                      There was
13        one more person in that meeting, and I can't recall
14        who that was.          Someone from the database team, I
15        guess.
16                Q      Is there anyone else other than
17        Mr. Flowers in that meeting who was
18        African-American?
19                A      No.
20                Q      Did anyone in that meeting record the
21        meeting in any way?
22                A      Not that I know of.
23                Q      Did you record the meeting?
24                A      No.
25                Q      Following the meeting that you're

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-2 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      12 of 33
                                        Kopal Rawat                            May 7, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                           Page 60

1         explain.
2                Q     During that meeting, he specifically told
3         you he felt like you were singling him out, though,
4         correct?
5                A     Yes.
6                Q     And was there anything that Mr. Flowers
7         said in the meeting that was incorrect?
8                A     One-on-one or team meeting?
9                Q     Good distinction.             Let's talk about the
10        team meeting.       Was there anything in the team
11        meeting that Mr. Flowers said substantively about
12        the project that was wrong?
13               A     There was no wrong or right.                      We were
14        discussing.      We were just discussing the approach to
15        go with the project, brainstorming, putting all our
16        brains together to figure out how we can roll it out
17        correctly.
18               Q     So you were -- you followed up with
19        Mr. Flowers because he walked out; is that true?
20               A     Yes.
21               Q     He walked out -- he told you he walked out
22        because he believed you were singling him out, true?
23               A     Yes.
24               Q     So again, I'm just making sure,
25        Mr. Flowers didn't say anything that was incorrect

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-2 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      13 of 33
                                        Kopal Rawat                         May 7, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 64

1                Q     Tell me the next instance that you recall
2         with Mr. Flowers where you were concerned about his
3         being angry, unprofessional, rolling his eyes or
4         sarcastic.
5                A     Probably the next one would be in
6         summertime.      This were two issues, and I can't
7         remember like the timeframe exactly.                     But two, three
8         issues, again, during the summertime where we had a
9         project that was going on.               One was associated to
10        the project that was going on, and I was asking
11        how -- as far as my memory serves me, like we were
12        having a team meeting, and we were discussing with
13        various team members how to proceed on the
14        project -- a requirement that came in, how do we
15        develop the application, how do we work on it.
16        Jobbie had some thoughts, the other team members had
17        some thoughts.        And Jobbie started -- when he was
18        trying to say his point associated to his -- the
19        project or the requirement that came in, he started
20        cutting off me and one of the other team members.
21        And at that point, again, I felt like he was getting
22        agitated and frustrated, so we left the discussion
23        over there saying, Okay.              Let's all think about it
24        and come back, and we can figure out how to move
25        forward on that.

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-2 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      14 of 33
                                        Kopal Rawat                         May 7, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 65

1                      So that was the first that I remember in
2         the summer, and then there was another one where we
3         had production issue, a site was not accessible;
4         there was some issue going on.
5                      Again, Jobbie being the team lead, I was
6         looking for how we can proceed to resolve this
7         issue, and what we can do to test it out.                      And I
8         asked a few questions, and he raised his voice at
9         that particular time.            So that was in summer,
10        another incident that I can remember.
11                     Then it was another project that was going
12        on later in the summer about a project that we were
13        trying to run internal to the team, and there were a
14        couple of tasks that were assigned to Jobbie, and I
15        was trying to ask what the status on that is, any
16        hurdles, anything else.             And he got -- he got
17        agitated and frustrated at that time also.
18               Q     Okay.     Anything else?
19               A     Not that I can remember right now.                   Not
20        that I can remember right now.
21               Q     Okay.     So you gave me three instances, all
22        of which you said were in the summer.                      So let me
23        talk about the first one with the project that was
24        associated, you said, that he was cutting you off
25        and was agitated and frustrated.                   Who was present

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-2 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      15 of 33
                                          Kopal Rawat                         May 7, 2021
                         Flowers, Jobbiev. Electrolux North America, Inc

                                                                           Page 83

1         sure I'm going with -- I wanted to make sure I have
2         full information about Jobbie.                    Was there anything
3         else previously?           No.     Then this is my experience
4         with him.
5                 Q      So at any point prior to September of
6         2019 -- strike that.
7                        What was the earliest time that you can
8         recall that you were thinking about putting Jobbie
9         on a performance improvement plan?
10                A      No where before that.
11                Q      No when before when?
12                A      September, October when I reached out to.
13                Q      What changed between late summer and
14        September and October that caused you to want to put
15        Jobbie on a performance improvement plan?
16                A      It was nine -- about nine months or so,
17        having the same conversation but not getting any
18        improvement in the performance.
19                Q      When you say "performance," exactly what
20        are you referring to when it relates to Jobbie's
21        what?       Not the how, but the what he was doing.                   What
22        about his performance were you concerned about so
23        much so that you believed he was deserving of a
24        performance improvement plan?
25                A      A lot of incidences leading and seeing no

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-2 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      16 of 33
                                        Kopal Rawat                           May 7, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                          Page 84

1         improvement.       Not keeping manager updated with what
2         he's been working on.            Based on the status update
3         that he provided, I was not able to gauge his effort
4         or where he was spending his time.                    The projects
5         that were given or assigned to him were either
6         delayed or the way we try to work or discuss on how
7         to work on -- process wise, how to work on it was
8         not something that was executed in the same way.
9                      And then priorities.               Based on the project
10        and the ideal objectives that we generally have, he
11        took his own priorities rather than something that
12        was coming from the upper management or me.
13               Q     And you'd never given Mr. Flowers any
14        feedback in any formal way about anything you just
15        testified prior to his performance improvement plan
16        in late 2019, correct?
17               A     Feedback, yes.
18               Q     Ms. Rawat, did you put in writing anywhere
19        to Mr. Flowers that any of the items that you just
20        listed were of such concern that he was going to
21        lose his job over it?
22               A     So there are two parts of it.                     One --
23               Q     Let's talk about my question, and then
24        I'll let you explain.            But again, I want to make
25        sure this record is clear.               Prior to his written

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-2 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      17 of 33
                                        Kopal Rawat                           May 7, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 101

1         call him the wrong name?              Mr. Flowers -- I thought I
2         called him Mr. Stafford.              It's a different case.
3                      Was Mr. Flowers one of the larger men on
4         your team?
5                A     On my team.
6                      Yes.
7                Q     Describe for me anything that Mr. Flowers
8         ever did that you've labeled in your discussions
9         with Electrolux as, quote, "aggressive"?
10               A     The ones that I mentioned, behavior, like
11        raised voice, storming out of the meeting, cutting
12        me off or any of the team members, rolling eyes.
13        That's what I would say as aggressive.
14               Q     When you say "storming out of the
15        meeting," you've told me about only the one instance
16        that you can remember; is that correct?
17               A     Yes, ma'am.
18               Q     Are you aware after the lunch break of any
19        other instances in which Mr. Flowers left a meeting
20        early?
21               A     Again, not that I can recall.                     That was --
22        that's one particular meeting is the one that I
23        remember.
24               Q     And in any communications you've had with
25        human resources or then at Electrolux about

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-2 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      18 of 33
                                        Kopal Rawat                          May 7, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 110

1                A     Yes.
2                Q     -- for three days or more.
3                A     Correct.
4                Q     What did you mean "he is out sick again"?
5                A     Probably was sick before.
6                Q     Okay.     Did you -- were you aware that
7         Mr. Flowers had had some illnesses that caused him
8         to be out of work prior to July of 2019?
9                A     I can't, again, remember or recall
10        exactly.     But, yeah, he might have been -- he might
11        have sent this same message or email.                      That's how I
12        was made aware he was out sick.
13               Q     Did you ever ask Mr. Flowers anything
14        about him -- his need to be out sick?
15               A     No.     How was he doing when he came back.
16        Hope you're feeling better.
17               Q     Did you know that Mr. Flowers is a
18        diabetic?
19               A     No, did not know that.
20               Q     You never heard Mr. Flowers openly talk
21        about his diabetes in meetings?
22               A     No, not that I can remember.
23               Q     If Mr. Flowers said he did talk about his
24        diabetes in meetings that you were present, it would
25        be your word against everybody else in the meeting

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-2 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      19 of 33
                                        Kopal Rawat                            May 7, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                          Page 118

1         indicated he wanted to go and speak with HR, he
2         wanted you to connect him HR; isn't that true?
3                A     Yeah.     Again, yes, probably.                   We had that
4         meeting, email, I can't remember exactly.
5                Q     Well, I'm trying to put together some of
6         the testimony you provided earlier with some of the
7         documents, and earlier you testified that
8         Mr. Flowers asked you after you-all had had a
9         one-on-one meeting where he had informed you that he
10        believed you were singling him out, treating him
11        differently, that he wanted to go to HR, he wanted
12        you to help connect him were HR; do you recall that?
13               A     You're mixing two different things.                      The
14        singling-out incident was the one we had in January
15        or February timeframe.             That's when it happened.
16        The meeting that happened afterwards was just
17        another one-on-one, and he asked -- requested --
18        that's what I can't remember, whether it was the
19        outcome of that meeting or if he sent like an email
20        as a request afterwards, and that's when I did that.
21               Q     Okay.     So is it your testimony that you
22        don't recall at all why you sent this July 19, 2019
23        email to HR copying Brenda and Jobbie indicating
24        that Jobbie wants to speak with HR, you don't know
25        why he wanted to talk to HR; is that your testimony?

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-2 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      20 of 33
                                        Kopal Rawat                          May 7, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 125

1         invite for later next week.                I'm out Monday and
2         Tuesday.     If there's anything urgent, please let me
3         know.
4                      Do you see that?
5                 A    I do see that.
6                 Q    It was on Friday, July 19, correct?
7                 A    Okay.
8                 Q    And Alexa Moor, she's white, correct?
9                 A    That's correct.
10                Q    Show you another document.                  This is
11        Exhibit Number 8, and it is Electrolux 54528.                       And
12        it appears to be a meeting invite from you to Brenda
13        Simpson and that it is on Monday, July 22, the
14        Monday after Mr. Flowers had asked to meet with HR,
15        correct?
16                A    Okay.
17                Q    All right.        And you have on the -- is this
18        your agenda for your meeting with Ms. Simpson?
19                A    Yes.
20                Q    And you wanted to meet with her to discuss
21        Jobbie and HR, correct?
22                A    Correct.
23                Q    And at that point, Jobbie had not had an
24        opportunity to meet with HR, had he?
25                A    I don't know.

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-2 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      21 of 33
                                        Kopal Rawat                          May 7, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 151

1                Q     Did you speak with anyone at the break?
2                A     My daughter, getting her food.
3                Q     Okay.     Before the break, we were talking
4         about the setting up of a meeting with HR for Jobbie
5         and the email exchanges with Ms. Simpson and
6         Ms. Moor.     Had you decided that you wanted to place
7         Jobbie on a performance improvement plan during the
8         month of July 2019?
9                A     No.
10               Q     What did you do after July 26, 2019
11        related to Jobbie after you found out that he -- or
12        you assumed he was going to HR to speak with them
13        about you?
14               A     We had a meeting with Alexa, Jobbie and me
15        where we -- we discussed the concerns from each
16        side, like his side, my side.                 Came out of the
17        meeting completely understanding and the
18        explanations and how we want to make sure that we
19        need -- it's good to have one-on-ones on a weekly
20        basis or more frequently, and this way we are able
21        to better work on with the same expectation and come
22        to agreements on how to execute projects.
23               Q     Who initiated the August 2019 meeting?
24               A     I think Alexa.
25               Q     Who else was present other than you, Alexa

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-2 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      22 of 33
                                        Kopal Rawat                          May 7, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 165

1                Q     Okay.     And he says also:              As you know, I'm
2         a community activist in both Mecklenburg and Forsyth
3         County, so I have some experience handling these
4         types of situations.
5                      Do you see that?
6                A     I do see it.
7                Q     Isn't it true he communicated with you he
8         believed you were singling him out because he's
9         black, and this communication is telling you that
10        the situation that he's concerned of about has to do
11        with diversity?
12               A     No.     So singling it out, he never, ever
13        mentioned his race or him being African-American or
14        him being black.         That was just singling him out.
15        When he mentioned this, I might have -- the thing I
16        wanted to make sure is he get connected to HR about
17        it.    The rest I did not draw any other context from
18        it.
19               Q     Okay.     And if Mr. Flowers testified that
20        he absolutely believed and complained that you were
21        singling him out because he's black, you have no
22        reason to refute that other than your word against
23        his, correct?
24               A     His word against mine, yes.
25               Q     Did you respond and suggest that HR be

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-2 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      23 of 33
                                        Kopal Rawat                          May 7, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 171

1         meeting minutes?
2                A     I think so, yes.
3                Q     Were there ever any issues with
4         Mr. Flowers' performance related to the CAB
5         meetings?
6                A     The only thing was he had highlighted that
7         CAB and The HD were taking too much of his time and
8         that's when we started the discussion of delegating
9         and making sure the rest of the CAB team members are
10        picking up their share of responsibilities.                       So
11        apart from like doing the CAB meetings, delegating
12        was the one, I'll say, as an issue.
13               Q     How large was the team that Mr. Flowers
14        managed?
15               A     He was a team lead for three team members.
16        I was still the manager.
17               Q     To whom could he delegate work?
18               A     For CAB or team lead?               It's different
19        groups.
20               Q     Any work, to whom could he delegate work?
21               A     Depending on who's been working with him
22        on those tasks.
23               Q     With CAB, to whom could he have delegated?
24               A     There are around, I want to say, five to
25        six team members who are a part -- who are CAB

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-2 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      24 of 33
                                        Kopal Rawat                          May 7, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 180

1                A     Yes.
2                Q     Said he's having some medical issues, has
3         been out of the office.             He was out sick Friday,
4         came in briefly Monday, and then left to go to ER.
5         He's been out since.           What is the correct process to
6         follow at this point?            I believe that Alexa had
7         mentioned that once an employee passes three days,
8         they need to file a claim -- need to file with UNUM
9         as a protection for them.              Let us know the best way
10        to approach this with Jobbie.
11                     Do you see that?
12               A     Yes.
13               Q     Did you contact Jobbie and let him know
14        that information was forthcoming from UNUM?
15               A     I contacted -- as far as I remember, I
16        contacted Jobbie to remind him of the process that
17        he needs to do with UNUM, if in case, I think, he's
18        out for more than three days.
19               Q     Did you do anything else?
20               A     No, not that I can recall or remember.
21               Q     Did Jobbie provide you with any medical
22        documents or medical information following his
23        hospital visit?
24               A     I think, as far as I remember, he sent me
25        a document of his stay which I forwarded to HR, I

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-2 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      25 of 33
                                        Kopal Rawat                          May 7, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 191

1         related to the Share Point project.
2                A     Not sharing updates, not coming to the
3         team meetings and then the project and the
4         discussion was the tasks that he was working on took
5         a really long time, and without any updates, I
6         didn't have any idea what was going on.
7                Q     Let's start with not coming to the team
8         meetings.     Isn't it true that one of the team
9         meetings you're referring to occurred after
10        Mr. Flowers had worked a 20-hour day on a Home Depot
11        project?
12               A     I can't remember.
13               Q     Is that possible it happened and you just
14        don't recall?
15               A     I can't remember.
16               Q     Are you aware of any projects during the
17        time that Mr. Flowers worked for you wherein that he
18        worked tremendous, long days in excess of 16 to 20
19        hours to complete projects for clients?
20               A     No.    Only THD testing one night I recall.
21               Q     And what do you recall about that one
22        night?
23               A     He worked on the testing with them on a
24        project or something, and that's all I remember
25        about that night, that he shared with me.

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-2 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      26 of 33
                                        Kopal Rawat                          May 7, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 193

1                A     Status update, where we are with the
2         project, how to report our data reactions further
3         and then basically delaying.
4                Q     What are all the other reasons that
5         perhaps -- strike that.
6                      What other reasons, if any, were there for
7         any delays related to the Share Point project?
8                A     At that time, this was the one.                    We did
9         have some other technical challenges but they were
10        resolved within a day or two.
11               Q     So some of the technical challenges caused
12        delay as well, right?
13               A     Correct.
14               Q     So Mr. Flowers not showing up at a team
15        meeting wasn't the only reason for any type of delay
16        with the Share Point project; isn't that true?
17               A     At that time, that was the only reason.
18               Q     What did you do to step up as his manager
19        then and make sure the project completed on time?
20               A     Worked with him, trying to identify what
21        the issue is.       See if he needed any help completing
22        them or if he -- he's having any other conflicts or
23        anything else, I can help prioritize the work.
24               Q     When did -- was this another one-on-one
25        meeting that you're referring to that no one else

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-2 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      27 of 33
                                        Kopal Rawat                          May 7, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 195

1         sure he works on priorities as assigned or agreed
2         upon by the management, provide status updates in a
3         form that is helpful for the manager to understand
4         or gauge what he's been spending his time on, and
5         work on the project as discussed or agreed upon.
6                Q     So the PIP was issued on November 8, 2019.
7         How long was the PIP plan supposed to be for?
8                A     Can you scroll up for me, please?                    The
9         first page?
10                     As far as I remember 90 days.
11               Q     Do you know what 90 days from November 8,
12        2019 is?
13               A     Somewhere around February.
14               Q     February of 2020?
15               A     Yes.
16               Q     Was Mr. Flowers given the opportunity to
17        work the full 90-day Performance Improvement Plan
18        period?
19               A     No.
20               Q     Why?
21               A     Because there were no improvements that
22        were there in the initial two PIPs that we worked
23        on.    It was more than 60 days, but no improvement
24        was made.
25               Q     Okay.     So it's your testimony, once you

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-2 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      28 of 33
                                          Kopal Rawat                          May 7, 2021
                         Flowers, Jobbiev. Electrolux North America, Inc

                                                                           Page 212

1         here so give me another second.                    Let me lower my
2         hand.       I got another document to show you.
3                        See a document?
4                 A      Yes.
5                 Q      This has been marked as Number 22.                    This
6         is a notice -- well, document 22, which is Bates
7         number 81988, and again, it's an email exchange
8         where you're telling Brenda and Naomi that:                         Jobbie
9         is out sick today so we will not be having the
10        weekly followup.           I was wondering if you both are
11        available to discuss next steps.                     His monthly
12        evaluation is coming to an end on January 8.                         Since
13        last monthly follow up December 9, due to company
14        holidays where Jobbie's vacation/sick leaves I was
15        not able to evaluate his performance for two weeks.
16        I want to check if it's okay to extend the upcoming
17        second month followup by two weeks.                       If yes, do I
18        need to schedule a formal followup between the two
19        of us?
20                       So you knew that Jobbie had been out due
21        to some sick leaves in the month of December,
22        correct?
23                A      As far as I can remember, that's what I
24        was saying.        I don't remember.              It was sick leave or
25        something else.

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-2 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      29 of 33
                                          Kopal Rawat                          May 7, 2021
                         Flowers, Jobbiev. Electrolux North America, Inc

                                                                           Page 216

1         Ms. Sinclair from Jobbie on December 9 where he
2         says:       Good afternoon all, today's was the first
3         time we all got together since our meeting on
4         November 8, so I just want to thank you all for
5         attending today's followup meeting.                       I look forward
6         to working together to become Number 1
7         (Exceptional).          Please send me a copy of the form we
8         reviewed today.          Thank you and have a great day.
9                        Do you see that?
10                       (Exhibit Number 28 was identified.)
11                A      I see this.
12                Q      Had you met -- had it been a month before
13        the three of you met to discuss the PIP from
14        November the 8 to December 9?
15                A      All of us together probably, but I can't
16        remember.
17                Q      Okay.     And do you recall having any
18        meetings with Jobbie between November 8 and
19        December 9?
20                A      I remember we had weekly one-on-one
21        meetings.
22                Q      Again, those weekly one-on-one meetings
23        were just you and Jobbie; is that correct?
24                A      As far as I remember -- again, as far as I
25        remember, I had probably Naomi and Brenda as well

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-2 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      30 of 33
                                        Kopal Rawat                           May 7, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 228

1         the way to 83992.          Do you see that?
2                      (Exhibit Number 27 was identified.)
3                A     I see that.
4                Q     Okay.     And this came from you to Naomi
5         Sinclair as the plan; do you see that?
6                A     I see that.
7                Q     And it's dated Thursday, January 16th, the
8         day after Jobbie had been out on medical leave for
9         two and a half days, isn't it?
10               A     Yes.
11               Q     When did you make the decision to
12        terminate Jobbie early?
13               A     I don't think it was the decision to
14        terminate -- scratch that.
15                     We had a one-on-one, and I don't remember
16        the exact date, but during that one-on-one, I asked
17        him questions about the work, the priorities that we
18        had discussed, and what he did or he worked on.                        And
19        he responded back with saying, A, he was not able to
20        tell me how much time it took him to do a work; and
21        then second one was he was catching up -- catching
22        up on emails for three or four days.                     And that's
23        when I felt like this is going nowhere.                        There's no
24        improvement.
25                     So I can't remember the exact date, but I

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-2 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      31 of 33
                                        Kopal Rawat                          May 7, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 229

1         did reach out to Naomi and Brenda and mention the
2         same thing.      I think that last one-on-one for me was
3         the one that I did not see any improvement moving
4         forward.
5                 Q    Do you have any records whatsoever that
6         support the meeting you just testified about
7         actually occurred?
8                 A    I would have to go check my emails
9         calendar invite, but I don't remember.
10                Q    And even if that meeting actually did
11        occur, isn't it true that there was no one else
12        present other than you and maybe Jobbie in order to
13        know exactly what was said during that meeting?
14                A    The one-on-one meeting.
15                Q    (Nods head.)
16                A    It was Naomi, Jobbie and me.
17                Q    And you don't recall when that happened?
18                A    I can't remember the exact date.
19                Q    Did it happen after you and Brenda and
20        Naomi met on -- strike that.
21                     After your first followup meeting that
22        happened on December the 9th, 2019?
23                A    Yes.
24                Q    Okay.     Did it happen after January of
25        2020?

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-2 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      32 of 33
                                        Kopal Rawat                           May 7, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 232

1         of the office on the 14th, correct?
2                 A    Correct.
3                 Q    And you knew on the 15th he was out of the
4         office, correct?
5                 A    Correct.
6                 Q    And then on the 16th is when you put
7         together this plan document and sent it to Naomi,
8         right?
9                 A    Correct.
10                Q    Do you recall whether the meeting that you
11        allege happened with Naomi happened on the 16th of
12        January following Jobbie being out of work two and a
13        half days due to a medical need?
14                A    I can't remember the meeting.                     I know we
15        had our discussion on that one-on-one meeting.
16                Q    Well, you testified as part of your memory
17        of what happened during this meeting is that
18        Mr. Flowers told you he was catching up on email,
19        right?
20                A    Yes.
21                Q    And if somebody who had a medical event
22        had been out of the office for two and a half days,
23        they'd have a lot of emails to catch up on, wouldn't
24        they?
25                A    I think as far as I remember, the catching

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-2 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      33 of 33
